Clifford F. Brown, J.,
dissenting. I dissent from the reversal of the court of appeals which affirmed the dismissal of the complaint by the trial court. Upon a criminal complaint filed by an inspector for the Department of Natural Resources, defendant Tipka was charged with a criminal offense under R.C. 1509.22 and the penalty provisions of R.C. 1509.99, of operating and maintaining an oil or gas well in a manner as to result in water and dissolved chemicals from such well not being properly injected into any approved underground formation.
The relevant portions of R.C. 1509.22 provide:
“Contamination of surface or underground water by substances resulting, obtained, or produced in connection with exploration, drilling, or producing of oil or gas is prohibited, and the chief of the division of oil and gas shall adopt such rules relating thereto as may be necessary for protection of the public health * * *. Such substances shall be injected in a manner and into an underground formation approved by the chief, or disposed of by an alternative method or methods approved by the chief. * * *
“The chief shall adopt rules in accordance with Chapter 119. of the Revised Code regarding the injection into wells of substances resulting, obtained, or produced in connection with oil or gas drilling, exploration, or production. * * *” (Emphasis added.)
The relevant portions of R.C. 1509.32 provide:
“Any person adversely affected may file with the chief of the division of oil and gas a written complaint alleging failure to restore disturbed land surfaces in violation of section 1509.072 or 1509.22 of the Revised Code or a rule adopted thereunder.
*262“Upon receipt of a complaint, the chief shall cause an investigation to be made of the lands where the alleged violation has occurred and send copies of the investigation report to the person who filed the complaint and to the owner. Upon finding a violation the chief shall order the owner to eliminate the violation within a specified time. * * *”
R.C. 1509.99, at the time of the offense charged herein, provided:
“Whoever violates sections 1509.01 to 1509.31, of the Revised Code, or any rules, regulations, or orders issued pursuant to these sections, shall be fined not less than one hundred nor more than one thousand dollars for a first offense; * * *. The prosecuting attorney of the county in which the offense was committed or the attorney general may prosecute an action under this section.”
The trial court and court of appeals were correct in construing these statutes in pari materia and in concluding that R.C. 1509.99 makes it a criminal offense to violate any of the provisions in R.C. 1509.01 to 1509.31 (specifically excluding R.C. 1509.32), while R.C. 1509.32 provides a procedure whereby any person adversely affected may file a complaint with the Chief of the Division of Oil and Gas who, upon investigation and subsequent finding of a violation, shall order the owner to eliminate the violation within a specified time. An appropriate action is prescribed for the owner’s failure to eliminate the violation.
Both lower courts correctly decided that the clear legislative intent was that the administrative procedure prescribed in R.C. 1509.32 must first be exhausted before there could be resort to the criminal procedure and sanctions, as was done in this case, under the provisions of R.C. 1509.99. Therefore, the trial court properly dismissed the complaint, and the court of appeals was correct in its affirmance.
There is an added reason for upholding the decision of the lower courts. The complaint alleges only a violation of R.C. 1509.22 by not properly injecting water and dissolved chemicals into any approved underground formation, but does not allege any elements of the offense under R.C. 1509.22, concerning rules pertaining to such injection, nor does it allege any failure to obtain “approval of the chief.” Before any offense can be stated for a violation under R.C. 1509.22, there must be an implementation of that statute as expressed therein:
“* * * [T]he chief of the division of oil and gas shall adopt such rules relating thereto as may be necessary for protection of the public health * * *. Such substances shall be injected in a manner and into an underground formation approved by the chief, or disposed of by an alternative method or methods approved by the chief. * * *”
Therefore, the complaint stated the commission of no offense. The foregoing excerpted provisions of R.C. 1509.22 exhibit a legislative intent to have the Division of Oil and Gas work with the oil and gas drillers so that certain substances are properly injected underground, and not to have to impose burdensome criminal penalties on the driller without warning.
*263Further, this case, and the relevant provisions of R.C. Chapter 1509, are clearly distinguishable from the prevailing wage laws in R.C. Chapter 4115 at issue in State v. Buckeye Electric Co. (1984), 12 Ohio St. 3d 252. There, we correctly reversed the lower courts which dismissed the criminal complaint. The statutory framework and purpose of the prevailing wage laws in R.C. Chapter 4115 in Buckeye Electric Co. are completely different from the gas drilling provisions under R.C. Chapter 1509 in the instant case. In Buckeye Electric Co. we correctly held that the general grant of authority to the prosecuting attorney to prosecute crime under R.C. 309.08 authorized the criminal proceedings there without resorting first to the administrative enforcement provisions of R.C. 4115.03 to 4115.16. Prevailing wage legislation revealed no legislative intent that criminal prosecution could be maintained only after all administrative enforcement proceedings were exhausted. R.C. 4101.09 recognizes the inability of the Department of Industrial Relations to prosecute for criminal violations and spells out inter-agency cooperative action through the combined powers of the Attorney General, prosecuting attorney and the Department of Industrial Relations. There is no limitation on the power of the prosecuting attorney or upon criminal proceedings generally in R.C. Chapter 4115 as there is in R.C. 1509.99.